DISMISS and Opinion Filed April 29, 2015.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00080-CV

         JOHN H. WHITFIELD AND TAMMY LYNN WHITFIELD, Appellants
                                   V.
                      FIG TREE APARTMENTS, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-14-06144-C

                            MEMORANDUM OPINION
                          Before Justices Fillmore, Myers, and Evans
                                  Opinion by Justice Myers
       The Dallas County Clerk’s Office notified this Court that the clerk’s record had not been

filed because appellants had not paid or made arrangements to pay the clerk’s fee. In a letter

dated February 25, 2015, the Court instructed appellants to file, within ten days, with written

verification that payment or arrangements for payment of the clerk’s fee had been made or

written documentation that appellants have been found to be entitled to proceed without advance

payment of costs. We cautioned appellants that failure to file the required documentation within

the time requested would result in dismissal of the appeal for want of prosecution. See TEX. R.

APP. P. 37.3(b).
       As of today’s date, appellants have not filed a response. Accordingly, we dismiss the

appeal for want of prosecution. See TEX. R. APP. P. 37.3(b).




                                                    /Lana Myers/
                                                    LANA MYERS
                                                    JUSTICE

150080F.P05




                                              –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JOHN H. WHITFIELD AND TAMMY                            On Appeal from the County Court at Law
LYNN WHITFIELD, Appellants                             No. 3, Dallas County, Texas.
                                                       Trial Court Cause No. CC-14-06144-C.
No. 05-15-00080-CV         V.                          Opinion delivered by Justice Myers.
                                                       Justices Fillmore and Evans, participating.
FIG TREE APARTMENTS, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee FIG TREE APARTMENTS recover its costs of this appeal
from appellants JOHN H. WHITFIELD AND TAMMY LYNN WHITFIELD.


Judgment entered this 29th day of April, 2015.




                                                 –3–